Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites the limitation: “and communicating. While the one or more passengers remain in the first vehicle, between the one or more passengers and the one or more family members via the communication link.” Communicating ends with a period which should be replaced with appropriate punctuation.  Appropriate correction is required.  Other independent claims 11 is in  the same situation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, 21-22, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saruhashi (US 2003/0214574A1) in view of Grigg et al. (US 2014/0156506A1, hereinafter Grigg).
Regarding claim 1, Saruhashi discloses: A method for conducting remote communications at a funeral home (paragraph: 0002), the method comprising: providing a first video conference system positioned in a funeral home (fig. 1 vehicle structure remotely located from the funeral home, the vehicle structure operable to have vehicles driven into and out of the vehicle structure; establishing a communication link between the first and second video conference systems; enabling one or more family members to gather at the funeral home for a funeral service of a loved one; driving one or more passengers in a first vehicle into the vehicle structure; and communicating. while the one or more passengers remain in the first vehicle, between the one or more passengers and the one or more family members via the communication link (figs. 1, 4: paragraphs: 0009-0014; 0202-0205).
Regarding claim 11, Saruhashi discloses: A method for conducting remote communications at a facility hosting an event, the method comprising: providing a first video conference system positioned in a facility (fig. 1 shows video communication between event participants and remote participants); providing a second video conference system positioned in a vehicle structure remotely located from the facility, the vehicle structure operable to have vehicles driven into and out of the vehicle structure; establishing a communication link between the first and second video conference systems; enabling one or more event participants to gather at the facility to participate in an event; driving one or more passengers in a first vehicle into the vehicle structure; and communicating. while the one or more passengers remain in the first vehicle, between the one or more passengers and the one or more event participants via the communication link (figs. 1, 4: paragraphs: 0009-0014; 0202-0205).
Regarding claim 21, Saruhashi discloses: Asystem for conducting remote communications at a facility hosting an event, the system comprising: a first video conference system positioned in a facility; a second video conference system positioned in a vehicle structure remotely located from the facility, the vehicle structure operable to have vehicles driven into and out of the vehicle structure; and a communication link established between the first and second video conference systems; wherein the communication link is operable to enable communication between one or more passengers of a first vehicle driven into the vehicle structure and one or more event participants gathered at the facility to participate in an event (fig. 1 shows video communication between event participants and remote participants), while the one or more passengers remain in the first vehicle  (figs. 1, 4: paragraphs: 0009-0014; 0202-0205).
Saruhashi  differs from claims 1, 11, 21 in that although he discloses video communications between funeral home and/or event participants and remote participants via communication link to share audio and video communications between them as shown in fig. 1, he does not specifically disclose underlined part in the claims 1, 11, 21, i.e., communication such as video conference between participants of (funeral and/or event) with passengers in a vehicle structure.
However, Grigg discloses video communications between remote participants and passengers entering vehicle structure (“The waiting period may be the waiting period on a drive-through lane prior to the user reaching a drive-through window or prior to the user reaching an audio or video conferencing system to talk to an agent associated with the facility”; paragraph: 0037).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saruhashi’s system, in light of teachings of Grigg, to provide for:  communication such as video conference between participants of (funeral and/or event) with passengers in a vehicle structure as taught by Grigg.
Saruhashi differs from claims 2, 12, in that although he discloses interactively communicating between funeral home and/or event  family members (reads on participants  of events) and remote participants via communication link to share audio and video communications between them as shown in fig. 1, he does not specifically disclose  interactively communicating with one or more passengers.
However, Greg discloses remote paertipant interactively communicating with one or more passengers (“The waiting period may be the waiting period on a drive-through lane prior to the user reaching a drive-through window or prior to the user reaching an audio or video conferencing system to talk to an agent associated with the facility”; paragraph: 0037).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saruhashi’s system, in light of teachings of Grigg, to provide for: interactively communications between family members (reads on event participants) and one or more passengers as taught by Gregg.
Regarding claim 22, Saruhashi further teaches: the first video conference system comprising a first video monitor, a first camera and a first microphone; and the second video conference system comprising a second video monitor, a second camera and a second microphone (figs. 1, 4; paragraphs: 0202-0205)
Regarding claims 3, 13, Saruhashi further teaches: wherein the communicating comprises: the one or more passengers (reads on invited guests) recording a message (reads on responding to invitation) on the second video conferencing system for the one or more family members at any time during a 24-hour period (paragraphs: 0059-0060; 0062; 0245).
Regarding claim 30, Saruhashi further teaches: wherein: the facility is a funeral home; the event is a funeral service for a loved one; and the one or more event participants are one or more family members of the loved one (paragraphs: 0002; 0008; 0018).
Claims 4, 14, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saruhashi  in view of Grigg as applied to claims 1, 11, 21 above, and further in view of  Choi et al. (US 2019/0362560A1, hereinafter Choi).
The combination differs from claims 4, 14, 23 in that it does not specifically disclose: alerting, via a computer application installed on a smart device, the one or more family members that the message has been recorded and is available to 
However, Choi discloses: alerting, via a computer application installed on a smart device, the one or more family members that the message has been recorded and is available to be retrieved (“The smart phone 440 may output a notification notifying a reception of a text message.”: paragraph: 0098).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, in light of teachings of Choi, to provide for: alerting, via a computer application installed on a smart device, the one or more family members that the message has been recorded and is available to be retrieved as this arrangement would alert the user for the existence of a message to read as taught by Choi.
Claims 5, 15, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Saruhashi in view of Grigg as applied to claims 1, 11, 21 above, and further in view of Geiseke (US 2013/0222592A1).
The combination differs from claims 5, 15, 24, in that it does not specifically disclose:  sensing, via a sensor, a height of the first vehicle prior to driving into the vehicle structure; and transmitting a warning signal to a driver of the first vehicle, if the height of the first vehicle that is sensed by the sensor exceeds a 
However, Gieseke discloses: sensing, via a sensor, a height of the first vehicle prior to driving into the vehicle structure; and transmitting a warning signal to a driver of the first vehicle, if the height of the first vehicle that is sensed by the sensor exceeds a predetermined height limit for the first vehicle to safely drive into the vehicle structure (abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for: sensing, via a sensor, a height of the first vehicle prior to driving into the vehicle structure; and transmitting a warning signal to a driver of the first vehicle, if the height of the first vehicle that is sensed by the sensor exceeds a predetermined height limit for the first vehicle to safely drive into the vehicle structure as this arrangement would facilitate the driver to become cautious about the situation.
Claims 10, 20, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saruhashi in view of Grigg  as applied to claims 1, 11, 21 above, and further O’Toole et al. (US 2020/0202649A1, filed 10-28-19, hereinafter O’Toole).
The combination differs from claims 10, 20, 29 in that it does not specifically disclose: installing a plurality of lockers in the vehicle structure; placing an item of value to the one or more family members in a predetermined locker of the plurality of lockers; giving a locker code to the one or more family members, the locker code associated with the predetermined locker; the one or more family members inputting the locker code into a locker control system installed within the vehicle structure; and the locker control system automatically opening the predetermined locker to enable the one or more family members to retrieve the item of value.
However, O’Toole discloses: installing a plurality of lockers in the vehicle structure; placing an item of value to the one or more family members in a predetermined locker of the plurality of lockers; giving a locker code to the one or more family members, the locker code associated with the predetermined locker; the one or more family members inputting the locker code into a locker control system installed within the vehicle structure; and the locker control system automatically opening the predetermined locker to enable the one or more family members to retrieve the item of value (paragraphs: 0016-0020).
the combination to provide for: placing an item of value to the one or more family members in a predetermined locker of the plurality of lockers; giving a locker code to the one or more family members, the locker code associated with the predetermined locker; the one or more family members inputting the locker code into a locker control system installed within the vehicle structure; and the locker control system automatically opening the predetermined locker to enable the one or more family members to retrieve the item of value as this arrangement would facilitate to store their personal items securely as taught by O’Tolle.
Claims 6-9, 16-19, 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(CA 2695155A1) to Moses discloses Distantlink video conferencing method for funeral home, involves executing setup wizard at participant side and clicking supplied link by participant to automatically join funeral meeting held at funeral home.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651